                                                                                      12/12/2019

                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION

  CRYSTAL VL RIVERS,                                  )
                                                      )
                 Plaintiff                            )
                                                      )
  v.                                                  )
                                                      )       Case No.: 6:18-cv-061
  UNITED STATES OF AMERICA, et al.,                   )
                                                      )
                 Defendants.                          )

                                              ORDER

         Defendants, Bedford County, Virginia, and Albemarle County, Virginia, (collectively

  County Defendants), by counsel, jointly move with Crystal VL Rivers, plaintiff pro se (Plaintiff),

  to drop the County Defendants as defendants in this action pursuant to Rule 21 of the Federal

  Rules of Civil Procedure. (Dkt. No. 301). The parties propose that the County Defendants be

  dismissed without prejudice and that the County Defendants and Plaintiff each bear their own

  attorney’s fees and costs.

         Having reviewed the joint motion and the applicable law, and finding it proper, the Court

  GRANTS the motion.

         Accordingly, the Court does hereby ADJUGE and ORDER that:
                                    d
         1. The parties’ joint motion (Dkt. No. 301) is hereby GRANTED;

         2. Bedford County, Virginia, and Albemarle County, Virginia, are hereby dropped as

             parties, and the claims against them are hereby DISMISSED WITHOUT

             PREJUDICE; and

         3. No attorney’s fees or costs are awarded; the parties are to bear their own fees and

             costs incurred.




Case 6:18-cv-00061-EKD-JCH Document 316 Filed 12/12/19 Page 1 of 2 Pageid#: 6862
        The Clerk shall send a copy of this Order to the parties.

        Entered: December 12, 2019.




                                                      /s/ Elizabeth K. Dillon
                                                      Elizabeth K. Dillon
                                                      United States District Judge




Case 6:18-cv-00061-EKD-JCH Document 316 Filed 12/12/19 Page 2 of 2 Pageid#: 6863
